Citation Nr: 0920751	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  03-00 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic breast 
disorder.  

2.  Entitlement to service connection for a chronic bladder 
disorder to include urinary incontinence.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's chronic cervical spine 
strain.  

4.  Entitlement to an initial compensable disability 
evaluation for the Veteran's chronic thoracic spine 
degenerative joint disease with scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1980 to February 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
denied service connection for a chronic breast disorder to 
include asymmetrical left breast parenchyma and a chronic 
bladder disorder to include urinary incontinence.  In 
September 2002, the RO, in pertinent part, denied service 
connection for a chronic cervical spine disorder and a 
chronic thoracic spine disorder.  In January 2005, the 
Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge.  In March 2005, the Board remanded the 
Veteran's claims to the RO for additional action.  

In June 2006, the Board granted service connection for 
chronic cervical spine strain and chronic thoracic spine 
degenerative joint disease with scoliosis and remanded the 
issues of service connection for a chronic breast disorder to 
include asymmetrical left breast parenchyma and a chronic 
bladder disorder to include urinary incontinence to the RO 
for additional action.  In December 2006, the RO established 
service connection for chronic cervical spine strain; 
assigned a 10 percent evaluation for that disability; 
established service connection for chronic thoracic spine 
degenerative joint disease with scoliosis; assigned a 
noncompensable evaluation for that disability; and 
effectuated the awards as of May 30, 2002.  In December 2007, 
the Veteran submitted a notice of disagreement (NOD) with the 
initial evaluations assigned for her cervical spine and 
thoracic spine disabilities.  

In December 2008, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  In 
February 2009, the requested VHA opinion was incorporated 
into the record.  In March 2009, the Veteran was provided 
with a copy of the VHA opinion.  

The issues of the evaluations of the Veteran's chronic 
cervical spine strain and her thoracic spine degenerative 
joint disease with scoliosis are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran's chronic fibrocystic breast disease is 
presumed to have been initially manifested during active 
service.  

2.  Service connection is currently in effect for lumbosacral 
spine traumatic arthritis, cervical spine strain, chronic 
thoracic spine degenerative joint disease with scoliosis, 
right (major) shoulder impingement, left (minor) shoulder 
impingement, pelvic inflammatory disease, and upper and lower 
lip scars.  

3.  A chronic bladder/urinary disorder was not manifested 
during active service or for several years thereafter.  The 
Veteran's chronic urinary incontinence has not been 
objectively shown to have originated during active service.  

4.  The Veteran's chronic urinary incontinence has not been 
objectively shown to be etiologically related to her 
service-connected disabilities.  



CONCLUSIONS OF LAW

1.  Chronic fibrocystic breast disease was incurred in active 
service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.326(a) (2008).  

2.  A chronic bladder disorder to include urinary 
incontinence was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2008).  

3.  A chronic bladder disorder to include urinary 
incontinence was not proximately due to or the result of the 
Veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2008 as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claims for service connection, the Board observes 
that the RO issued VCAA notices to the Veteran in March 2001, 
March 2005, and June 2006 which informed her of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
she needed to undertake; and how the VA would assist her in 
developing her claims.  The March 2001 duty to assist notice 
was issued to the Veteran prior to the September 2001 rating 
decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The Veteran was 
scheduled for an additional VA examination for compensation 
purposes.  Unfortunately, she failed to report for the 
scheduled examination.  The Veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge.  The 
hearing transcript is of record.  The Veteran's appeal has 
been repeatedly remanded by the Board for additional 
development of the record.  There remains no issue as to the 
substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008 as amended).  
The Court has clarified that service connection shall be 
granted on a secondary basis under the provisions of 38 
C.F.R. § 3.310(a) where it is demonstrated that a 
service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Service connection is currently in effect for 
lumbosacral spine traumatic arthritis, cervical spine strain, 
chronic thoracic spine degenerative joint disease with 
scoliosis, right (major) shoulder impingement, left (minor) 
shoulder impingement, pelvic inflammatory disease, and upper 
and lower lip scars.  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by service-connected one is judged.  The Board 
will consider the Veteran's claims under the prior version of 
38 C.F.R. § 3.310 as it is more favorable to the Veteran.  

A veteran who served after December 31, 1946 is presumed to 
be in sound condition when examined, accepted and enrolled 
for service except as to defects, infirmities, or disorders 
noted at entrance into service or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 
38 C.F.R. § 3.304 (2008).  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. § 
3.304(b) (1) (1993).  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  See also 
Cotant v. Principi, 17 Vet. App. 116 
(2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that:  
In view of the legislative history and 
the language of section 1111, we hold 
that the government must show clear and 
unmistakable evidence of both a 
preexisting condition and a lack of 
in-service aggravation to overcome the 
presumption of soundness for wartime 
service under section 1111.  

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

In a 2003 precedent opinion, the General Counsel of the VA 
directed that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003.  
A.  Chronic Breast Disorder

The Veteran's March 1980 physical examination for service 
entrance notes that she presented a history of an August 1979 
right breast cyst excision.  On physical evaluation, the 
Veteran was found to exhibit no breast abnormalities.  
Therefore, the Veteran is entitled to the presumption of 
soundness as to a chronic breast disorder.  

Given this fact, it is therefore necessary to determine 
whether the presumption of soundness is rebutted by clear and 
unmistakable evidence that the Veteran's chronic breast 
disability was both preexisting and not aggravated by active 
service.  The Veteran's service treatment records convey that 
she was treated for breast complaints on several occasions 
during active service.  Clinical documentation dated in 
February 1981 notes that the Veteran complained of right 
breast thickening of three to four months' duration.  
Treating military medical personnel related that the Veteran 
had undergone a 1979 right breast biopsy and was diagnosed 
with fibrocystic disease.  Impressions of a right breast 
fibroadenoma and fibrocystic disease were advanced.  A 
February 1983 physical evaluation states that the Veteran 
complained of bilateral breast pain.  A February 1983 
treatment states that the Veteran exhibited bilateral breast 
tenderness without "significant breast lumps."  A diagnosis 
of fibrocystic breast disease was advanced.  

At a May 2005 VA examination for compensation purposes, the 
Veteran presented a history of fibrocystic breast disease.  
The examiner commented that:

In my opinion, the patient appears to 
have a chronic [gynecological] history 
including fibrocystic breast disease; 
however, at this particular time, I do 
not find any problems that are acute in 
nature and no evidence for fibrocystic 
breast disease currently.  

The February 2009 VHA opinion notes that the Veteran's 
clinical record had been reviewed.  The VA physician opined 
that:

In summary, it is my opinion that the 
above mentioned findings are consistent 
with fibrocystic breast disease, which 
represents a chronic breast disorder.  
The patient's in-service breast symptoms 
and abnormalities appear to have been 
manifestations of this chronic breast 
disorder.  It is further my opinion that 
it is more likely than not that the 
chronic breast disorder existed prior to 
active service in 1980.  The etiology of 
fibrocystic breast disease is poorly 
understood and a relation between any 
change in disease (or possible onset of 
disease) and the patient's active service 
cannot be excluded, nor can it be 
included.  It is unlikely that an 
increase in severity of the breast 
disorder occurred beyond its natural 
progression.  Overall, it appears that 
the patient's disease represents a mild 
form and probably has not progressed 
significantly.  However, this would 
require specific examination of the 
patient and direct review of the 
radiographic studies, which is beyond 
this chart review.  

The Veteran was found to exhibit no breast abnormalities at 
her March 1980 physical examination for service entrance.  
She thereafter exhibited breast masses during active service 
in November or December 1980.  The February 2009 VHA opinion 
acknowledges that "the etiology of fibrocystic breast 
disease is poorly understood and a relation between any 
change in disease (or possible onset of disease) and the 
patient's active service cannot be excluded, nor can it be 
included."  Such findings cannot be reasonably construed as 
clear and unmistakable evidence establishing that the 
Veteran's chronic fibrocystic breast disease was both 
preexisting and not aggravated by active service.  Given this 
fact, the Board finds that the presumption of soundness as to 
chronic fibrocystic breast disease has not been rebutted.  38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).  Therefore, service connection is warranted for 
chronic fibrocystic breast disease.  

B.  Chronic Bladder Disorder

The Veteran's service treatment records indicate that she was 
seen for urinary complaints.  A June 1980 treatment record 
states that the Veteran complained of and was treated for a 
possible urinary tract infection.  A September 1981 treatment 
entry conveys that the Veteran complained of right side pain.  
An impression of cystitis was advanced.  Clinical 
documentation dated in January 1984 notes that the Veteran 
was involved in a motor vehicle accident.  A May 1984 
complained of pelvic area and side pain associated with 
urination.  An assessment of "[questionable] strain of the 
bladder muscles" was advanced.  

In a June 1992 written statement, the Veteran advanced that 
she experienced "almost always constant urinary tract 
infections."  In her March 1999 claim for service 
connection, the Veteran asserted that service connection was 
warranted of for "bladder incontinence."  She believed that 
her urinary incontinence was related to her prior back 
injury.  

At a June 1999 VA examination for compensation purposes, the 
examiner conveyed that:

3.  Incontinence.  The patient is not 
claiming problems with incontinence, 
either urinary or bowel, at this time.  
The patient states that in the past she 
has had problems with incontinence, but 
is no longer having these problems as 
they have resolved.  

An August 2001 VA treatment record relates that the Veteran 
complained of chronic urinary incontinence.  She reported 
that she had been prescribed oxybutynin, a medication used to 
relieve urinary and bladder difficulties.  An impression of 
stress urinary incontinence was advanced.  

In her October 2001 NOD, the Veteran advanced that her 
incontinence was "a result of my back problems and I feel 
its due to the inability to use certain back muscles there 
for weakening bladder muscles."  
At an April 2005 VA examination for compensation purposes, 
the Veteran complained of chronic urinary incontinence of 
"many years'" duration.  The examiner commented that:

In summary, this is a 43-year-old female 
who has a history of urinary incontinence 
which appears to be mixed incontinence of 
both urge and stress.  While the patient 
states that this has been going on for 
some time, she could not give me a time 
frame; therefore, I cannot conclude as to 
whether this began during her service 
career.  It is unclear what the etiology 
of this patient's urinary incontinence 
is.  She has multiple risk factors 
including obesity, as well as childbirth.  
It is possible that her prior motor 
vehicle accident could have caused some 
sort of neurological damage to her back; 
however, this would be total supposition 
to support this.  I, therefore, cannot 
make any determination whether these two 
events are related with any certainty.  
It is possible that her urinary 
incontinence is idiopathic like many 
other women [who] have urge incontinence.  

At the June 2005 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran testified that she had been 
diagnosed with stress incontinence.  She believed that her 
urinary disorder was related to her spinal disabilities.  The 
Veteran acknowledged that no physician had related her 
urinary incontinence to her spinal disabilities.  

The Veteran asserts that her chronic urinary incontinence is 
etiologically related to her service-connected spinal 
disorders.  The Board has reviewed the probative evidence of 
record including the Veteran's testimony and written 
statements on appeal.  A chronic bladder/urinary disorder was 
not objectively manifested during active service or for 
several years thereafter.  No competent medical professional 
has indicated that the Veteran's chronic urinary incontinence 
originated during active service or secondary to her 
service-connected disabilities.  Indeed, the examiner at the 
April 2005 VA examination for compensation purposes concluded 
that the Veteran's mixed urinary incontinence could be either 
etiologically related to a number of risk factors including 
obesity and childbirth or idiopathic in nature.  The 
physician specifically concluded that he could not relate the 
onset of the Veteran's urinary incontinence to active service 
without resorting to speculation.  

The Veteran's claim is supported solely by her own written 
statements.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such 
evidence is insufficient to establish an etiological 
relationship between the Veteran's chronic urinary 
incontinence and either her inservice back trauma, active 
service in general, or service-connected disabilities.  
Therefore, the Board concludes that a preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a chronic bladder disorder to include 
urinary incontinence.  


ORDER

Service connection for chronic fibrocystic breast disease is 
granted.

Service connection for a chronic bladder disorder to include 
urinary incontinence is denied.


REMAND

In reviewing the claims files, the Board observes that the 
Veteran has submitted a timely NOD with the initial 
evaluations assigned for her cervical spine strain and 
thoracic spine degenerative joint disease with scoliosis.  
The RO has neither issued a SOC nor a supplement statement of 
the case (SSOC) to the Veteran and her accredited 
representative which addresses those issues.  The Court has 
directed that where a veteran has submitted a timely NOD with 
an adverse decision and the RO has not subsequently issued a 
SOC addressing the issue, the Board should remand the issue 
to the RO for issuance of a SOC. 

Accordingly, this case is REMANDED for the following action:  

Issue an SSOC to the Veteran and her 
accredited representative which addresses 
the issues of an initial evaluation in 
excess of 10 percent for the Veteran's 
chronic cervical spine strain and an 
initial compensable evaluation for her 
thoracic spine degenerative joint disease 
with scoliosis.  The Veteran is advised 
that she must complete her appeal of this 
issue by filing a timely substantive 
appeal following the issuance of the SOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


